Citation Nr: 1728660	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  16-00 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the Veteran's cause of death.  

2.  Entitlement to service connection for the Veteran's cause of death.  


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Esq.


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel

INTRODUCTION

The Veteran had active duty service from June 1954 to June 1971, to include service in the Republic of Vietnam.  The appellant is his spouse.  The Veteran passed away on March 17, 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Most recently, a July 2006 rating decision denied reopening a claim of service connection for the cause of the Veteran's death; the appellant did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for cause of death has been received since the July 2006 rating decision, and as such, the claim for entitlement to service connection for cause of death is reopened.


CONCLUSIONS OF LAW

1.  The December 2002 and July 2006 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2.  New and material evidence has been received since the July 2006 denial of reopening the claim of entitlement to service connection for cause of death to reopen the claim.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a December 2002 rating decision, the RO denied service connection for the Veteran's cause of death.  The appellant did not file a notice of disagreement regarding the December 2002 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  The appellant also did not submit any information or evidence within one year of the December 2002 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2016); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

Subsequently, the appellant attempted to reopen her claim of service connection for cause of death.  The claim to reopen the issue was denied in a July 2006 rating decision.  The appellant did not file a notice of disagreement regarding the July 2006 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  The appellant also did not submit any information or evidence within one year of the July 2006 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2016); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

Evidence received since the rating decisions in December 2002 and July 2006, includes a medical nexus opinion regarding another Veteran's claim provided by a private examiner that stated in the other Veteran's case, exposure to herbicides may have caused the diagnosis of acute myelogenous leukemia (AML).  The evidence was not of record at the time of the prior denials and is material to the claim.  Therefore, such evidence is new and material and the claim for service connection for the Veteran's cause of death is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the Veteran's cause of death is reopened.  


REMAND

The Board notes that service connection for cause of death, specifically for the Veteran's AML, may not be granted on the basis of the presumptive regulations relating to exposure to Agent Orange.  A VA examiner in November 2015 stated that the Veteran's AML is not a B-cell leukemia.  The appellant may, however, provide medical evidence individually relating the Veteran's disability to exposure to herbicides even though service connection is not entitled based on the presumption.  In this case, the appellant's representative has submitted a July 2014 private medical opinion, in which the examiner reviewed a specific Veteran's exposure and medical history, reported on the chemical make-up and effects of Agent Orange, cited medical studies, and found that in that Veteran's case his AML may have been caused by herbicide exposure.  Although the opinion applies to another Veteran, the Board finds that a VA nexus opinion is necessary to comment on the private examiner's statements and provide an opinion specifically regarding this case.  




	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the claims file to an oncologist (or a physician with similar experience if an oncologist is not available) to review the Veteran's records and provide a nexus opinion for the Veteran's AML. After review of the records, the examiner should answer the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's AML was caused by or related to service, specifically to the Veteran's exposure to herbicides during service in the Republic of Vietnam regardless of the fact that AML is not listed as a presumptive condition.  The July 2014 private opinion regarding a different Veteran, to include the cited studies in the opinion, must be considered and discussed when formulating an opinion.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

2.  After undertaking the development above and any additional development deemed necessary, the appellant's claim should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.
		
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


